DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 877, 733. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 10, 877, 733 with obvious wording variations.  Take an example of comparing 1 of pending application and claim 1 of the U.S. Patent No. 10, 877, 733:
Pending Application 17/133, 751
U.S. Patent No. 10, 877, 733
Claim 1, A method for providing access to an application on a client device, comprising: receiving, from the client device, a request to access an application; determining an enrollment level associated with the application; determining that multi-factor authentication is required for access to the application on the client device based on the enrollment level associated with the application; and initiating multi-factor authentication on the client device.
Claim 1, A method for providing access to an application on a client device, comprising: receiving, from the client device, a request to access the application; determining an enrollment level associated with the application, the enrollment level indicating a level of administrative control over the client device for access to the application; determining that the client device requires installation of a management component for access to the application based on the enrollment level associated with the application; transmitting the management component to the client device; installing the management component on the client device for enrollment of the client device as a managed device with a management service; and providing access to the application on the client device after installation of the management component



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tomilson et al.  (US 8, 613, 055) (hereinafter Tomilson).

Per claim 1, Tomilson discloses a method for providing access to an application on a client device, comprising: receiving, from the client device, a request to access an application(col.3 lines 5-10, i.e. The device 110 can be configured to generate scope identifiers associated with one or more applications [e.g., application 114], and request and receive access tokens from the authorization server 130.  The device 110 can also be configured to request application data from the resource server 150); determining an enrollment level associated with the application (col.3 lines 45-49, i.e. the request signal can include a scope identifier associated with a level of access to the resource module 156 such that the authorization module 140 can select at least one authentication mode from a set of predefined authentication modes based on the scope identifier); determining that multi-factor authentication is required for access to the application on the client device based on the enrollment level associated with the application (col.6 lines 38-43, i.e. the authorization module 140 determines an authentication mode such as a first authentication mode from a group [or a plurality] of authentication modes.  The authorization module 140 is configured to select the first authentication mode when the scope ID is associated with a first level of access); and initiating multi-factor authentication on the client device (col.7 
Per claim 2, Tomilson discloses the method of claim 1, wherein the enrollment level indicates a level of administrative control over the client device for access to the application (col. 4 lines 44 and 5 lines 58-63, i.e. the resource server 150 can also be or a third party server distinct from the enterprise (or individual user) that is associated with and/or controls the authorization server 130 and the scope ID is associated with a level of access to a resource module 156.  A scope is a representation of a resource(s) [or application data] that can be granted for a particular application 114, and a scope ID is a level of access to such a resource[s] [or application data]).
Per claim 3, Tomilson discloses the method of claim 1, further comprising: transmitting a request to the client device for an acceptance of an enrollment notice, wherein: the enrollment notice is displayed on the client device(col. 7 lines 1-10 and col. 5 lines 13-16 i.e. the authorization module sends a signal to the device 110 requesting user credentials.  The device 110 uses a user interface to obtain user credentials from a user of the device 110.  The user can be, for example, any employee of an enterprise or an individual user.  Such a user credential request signal can, for example, redirect the application or a browser within the operating system of the device 110 to an OAuth authorization server login page where the user of the device 110 can enter the user credential information required for authentication of the user and OAuth 2.0 typically includes a step in which a user of a device [e.g., an employee of an enterprise] provides consent or authorization for a given application 114 to access a given set of resources from the resource module 156); and the enrollment notice specifies that authorization to access the application is based on enrolling the client device as a managed device with a management service (same rationale as explained above, where it’s interpreted that user device is managed by OAuth2.0 or API type function

Per claim 4, Tomilson discloses the method of claim 1, further comprising: determining that multi-factor authentication is successful on the client device; transmitting a management component to the client device (col.9 lines 67, 68 and col. 10 lines 1-4, i.e. the access token is sent to the application in response to authenticating the user by, for example, the authorization module.  Upon successfully authenticating the user, the authorization module can generate and/or define an access token with the  the application 114 can be any native mobile application installed on the device 110 or a web-browser-based application, application 114 can be any enterprise or third-party application configured to be run and/or executed at the device 110 and OAuth 2.0 defines a standardized messaging protocol by which an application installed on a mobile communication device can obtain security tokens such as, for example, access tokens from an authorization server).
Per claim 5, Tomilson discloses the method of claim 4, further comprising providing access to the application on the client device after installation of the management component (col. 3 lines 63-66 and col. 4 lines 2-6, i.e. OAuth 2.0 defines a standardized messaging protocol by which an application installed on a mobile communication device can obtain security tokens such as, for example, access tokens from an authorization server and These security tokens can then be included by the application 114 on its application programming interface (API) calls to a resource server, such as resource server 150, to authenticate at the resource server 150 before obtaining application data).
Per claim 6, Tomilson discloses the method of claim 4, further comprising: receiving a user credential upon installation of the management component; authenticating the user credential; and completing enrollment of the client device with a management service (col. 3 lines 63-6 and col. 4 lines 34-40, i.e. OAuth 2.0 defines a standardized messaging protocol by which an application installed on a mobile communication device can obtain security tokens such as, for example, access tokens from an authorization server and the authorization module 140 can define or generate an access token 
associated with the application 114 and send the access token with the appropriate scope to the application 114 in response to authenticating a user of the application based on at least one credential.  The access token can be, for example, an Open Authorization (OAuth) access token).
	Per claim 8, refer to the same rationale as explained in claim 1(see col. 1 lines 50-52, processor and memory).
Per claim 9, refer to the same rationale as explained in claim 2.
Per claim 10, refer to the same rationale as explained in claim 3 (see col. 1 lines 50-52, processor)

Per claim 12, refer to the same rationale as explained in claim 5 (see col. 1 lines 50-52, processor)
Per claim 13, refer to the same rationale as explained in claim 6(see col. 1 lines 50-52, processor)
Per claim 15, refer to the same rationale as explained in claim 1(see col. 10 lines 41-46, computer readable medium)
Per claim 16, refer to the same rationale as explained in claim 2(see col. 10 lines 41-46, computer readable medium)
Per claim 17, refer to the same rationale as explained in claim 3(see col. 10 lines 41-46, computer readable medium)
Per claim 18, refer to the same rationale as explained in claim 4(see col. 10 lines 41-46, computer readable medium)
Per claim 19, refer to the same rationale as explained in claim 6(see col. 10 lines 41-46, computer readable medium)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomilson in view of Lang et al. (US20140297825) (hereinafter Lang).
Per claim 7, Tomilson discloses the method of claim 1,but fails to explicitly disclose further comprising transmitting a request to enroll the client device with a volume licensing program associated with an application repository.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Lang into the invention of Tomilson, where Tomilson provides the authorization module can receive from an application a request for an access token associated with the application that includes a scope identifier associated with a level of access to a resource module  and  Lang provides when the application is executed on the device, the application executes in accordance with the selected application mode, e.g., based on location, user, role, industry presence, or other predefined context in order to provide better efficiency in managing data stored on the mobile device, an application enrollment token may be downloaded and installed on the device, where application enrollment token may be derived from a certificate, see Lang, paragraph 0003 and paragraph 0144..
Per claim 14, refer to the same rationale as explained in claim 7 (see Tomilson, col. 1 lines 50-52, processor).
	Per claim 20, refer to the same rationale as explained in claim 7(see Tomilson, col. 10 lines 41-46, computer readable medium).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647